Citation Nr: 1300991	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-44 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1973, with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In his substantive appeal, the Veteran requested a local Travel Board hearing, which was held before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing is associated with the record.  

The Board notes that the April 2009 rating decision also denied the Veteran's claim of entitlement to service connection for hypertension.  In August 2009, the Veteran filed a timely notice of disagreement with this denial; a statement of the case was not issued in that matter.  However, at his January 2011 Board hearing the Veteran was asked if he was pursuing the issue of entitlement to service connection for hypertension on appeal.  The Veteran responded that he was not pursuing the issue at that time.  The Board, has therefore, limited its consideration accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and IBS.  Specifically, he contends that his PTSD and his IBS are related to his active military service, to include his time in the Republic in Vietnam.  

With regard to his claim of service connection for PTSD, the Veteran testified at his January 2011 Board hearing that while serving in the Republic of Vietnam he felt a constant sense of worry and tension regarding incoming enemy attacks.  He has also submitted statements regarding events that occurred while in the Republic of Vietnam that caused him to fear for his life.  A review of the Veteran's DD Form 214 shows that his military occupational specialty was light weapons infantryman and also that he served in the Republic of Vietnam for approximately eleven months, and was awarded a Vietnam Service Medal, a National Defense Medal, and a Vietnam Campaign Medal.  The Veteran has reported that he has experienced psychiatric symptoms since his time in the Republic of Vietnam.  

A review of the medical evidence of record is absent a diagnosis of PTSD.  However, April 2009 VA treatment records show that the Veteran was assessed for PTSD and found to exhibit no avoidance symptoms, and a diagnosis of PTSD was not made.  VA treatment records from March 2010 show that the Veteran was seen for a psychology consultation and it was noted that although a PTSD diagnosis related to combat trauma was not made in 2009, the Veteran's reported symptoms suggested a full PTSD diagnosis was still a possibility; however, a PTSD diagnosis was not made at that time.  

During the Veteran's appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  In light of the Veteran's claimed stressor events, the PTSD regulation changes, the Veteran's claims of experiencing psychiatric symptoms since his service in the Republic of Vietnam, and the documented symptoms which have been noted to possibly be attributable to PTSD; the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's claim of entitlement to service connection for IBS, the Board notes that the Veteran testified at his January 2011 Board hearing that he had been under the care of a private physician, Dr. R.U., since approximately 2003.  A review of the record shows private treatment records from Dr. R.U. dating back only to 2008.  Therefore, the Board finds that efforts should be made to obtain copies of the Veteran's complete clinical record from Dr. R.U. dating back to 2003, or the earliest date available.

Moreover, the Board notes that the Veteran has testified that he was initially given a diagnosis of IBS in 1975, shortly after his separation from service, and that he experienced some IBS symptoms in service.  [The Board notes that the Veteran's service treatment records are silent for any complaints or treatment for symptoms related to IBS.]  Although, there is no evidence of record to confirm the Veteran's IBS was, in fact, diagnosed in 1975, the Board finds no reason to doubt his credibility in this regard.  As the Veteran claims to have experienced some symptoms related to IBS during and since active service, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his currently diagnosed IBS.  See McLendon, 20 Vet. App. at 83.

Additionally, the Board notes that the most recent VA treatment records associated with the claims file are from January 2011, and as such current VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a release authorizing VA to request his treatment records from Dr. R.U., especially records dated prior to 2008.  If he does so, request these records, emphasizing that VA is requesting all of the Veteran's records, especially any that pre-date 2008.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  


2.  Obtain the Veteran's treatment records from the VA Medical Center in Memphis for any treatment from January 2011 to the present.  Make all efforts to obtain these VA records unless further efforts are futile.

3. The Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present PTSD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD that is consistent with the criteria outlined in the DSM-IV.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor(s), if not involving combat, is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revision to 38 C.F.R. § 3.304 (f)(3).  

The complete rationale for all opinions expressed must be provided.


4.  After obtaining the private medical records noted above, to the extent available, the Veteran should also be afforded a VA examination to determine the nature and etiology of any currently present IBS.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and a review of the evidence, to include any records obtained from Dr. R.U., the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's IBS is etiologically related to his active service.  

The complete rationale for all opinions expressed must be provided. 

5. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


